Order entered November 18, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01205-CV

               IN THE INTEREST OF E. H., A MINOR CHILD

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-18908

                                      ORDER

      Before the Court is the Office of the Attorney General of Texas’s November

6, 2020 second motion to extend time to file its appellee’s response brief and

November 16, 2020 letter informing the Court that, after reviewing the record, it

has determined “it has no role in this case” and will not be filing a brief.

Accordingly, we DENY the motion as moot.

      As appellant’s brief has been on file for more than thirty days and no other

appellee has filed a response brief or sought an extension of time to file a brief, it

appears the appeal is at issue and will be submitted in due course.

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE